Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 and 8-13 are pending and expanded below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the composition of claim 1 with hexagonal crystal structure, does not reasonably provide enablement for the recited void limitations and fluid retention for any electrode material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Claim 11 and 13 recite void limitations in a generic electrode active material. The applicant does not disclose an embodiment that would .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Isono, JP 2009/259605 (cited in IDS)  in view of Ogata, U.S. Publication No. 2017/0346071, and Hori, JP 2012/059416.
Regarding claim 11, Isono teaches a positive electrode active material for a lithium secondary battery comprising a lithium composite metal oxide (see paragraph 27) in a form of secondary particles that are aggregates of primary particles, wherein the secondary particles have voids in interior thereof (see claim 7);
Additionally, Isono shows that a number of voids per 1 micron2 of cross section is between .5 and 4.35.  In particular, as shown in the third party submissions to KIPO and the EPO, fig. 6B of Isono shows a SEM image of the particles of Isono.  There are approximately 110 voids in the image shown in 6B, which, as set forth in the third party submission to the EPO (incorporated herein and filed in the 3/9/21 IDS) is about .69 (using the methodology therein).
While it is the examiner’s position that Isono meets the limitation above (and indeed, the only way of measuring the number of voids as defined is with a method such as SEM, which does not necessarily identical in every secondary particle, and requires independent analysis throughout), the examiner notes that the number of voids in a secondary particle is results effective.
Ogata teaches that void content in a lithium oxide positive electrode material much be in a certain range in order to prevent poor ion conductivity while not decreasing the discharge capacity of the material (see, e.g., paragraph 30).

Furthermore, regarding the cited BET specific surface area in claim 11, as the structure of Isono is identical to that claimed, it is the examiner’s position that the references meet this feature. See MPEP § 2112.01.
 However, modified Isono does not specifically teach NMP retention.  Hori shows that the particles have NMP retention in the range claimed and are a suitable positive electrode material.  As such, it would be obvious to one of ordinary skill in the art to provide NMP retention as claimed to provide a suitable positive electrode material. 
The examiner notes that Isono teaches that the composition is a composite oxide (see paragraph 27), comprising Lithium, Manganese, and Oxygen, and which may contain one or more selected from the group consisting of Ni, Co, (see paragraph 29),  as recited in claim 1. 

Allowable Subject Matter
Claims 1-6, 8-10 and 12 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Isono does not disclose a hexagonal Lithium Manganese Oxide crystal with the void and fluid retention recited. 

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. Applicant’s arguments do not apply as claim 11 and 13 do not recite the applicable composition under discussion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721